228 S.W.3d 38 (2007)
Billy J. BARR, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 87297.
Missouri Court of Appeals, Eastern District, Division One.
June 12, 2007.
Scott Thompson, District Defender, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Roger W. Johnson, Assistant Attorney General, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., and MARY K. HOFF, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Movant, Billy J. Barr, appeals from the judgment denying his Rule 24.035 motion without an evidentiary hearing. On appeal, movant argues that his plea counsel rendered ineffective assistance by failing to inform him that a court ordered program would cost $225.00.
The motion court's findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).